department of the tr p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-114721-99 date date internal_revenue_service index no re tin legend decedent spouse child charity tin tin tin tin date date date state x dear this is in response to your letter dated which you specifically request the following rulings and other submissions in the proposed disclaimers will constitute qualified disclaimers under sec_2518 of the internal_revenue_code the property interests passing_to_spouse as a result of the proposed disclaimers will qualify for the estate_tax_marital_deduction under sec_2056 word cr plr-114721-99 decedent and his spouse executed a joint will on date decedent died on date survived by his spouse and child child had no issue the will was admitted to probate on date the will provides that decedent's entire estate is to pass to spouse outright provided that if spouse subsequently remarries one-half of the assets in terms of fair_market_value owned by decedent and spouse is to pass immediately on such remarriage to child on spouse’s death or in the event spouse does not survive decedent by more than days the remaining estate is to pass to child and if child is not then living and has no issue then to charity spouse child and charity in accordance with the requirements of the laws of state x will execute disclaimers of their respective rights to receive property under decedent's will spouse will disclaim all amounts she would otherwise be entitled to receive under the will child will disclaim all amounts she would otherwise be entitled to receive under decedent's will and under sec_38 and sec_45 of the state x probate code pertaining to intestate_succession except for assets with a value equal to the pecuniary amount needed to increase decedent's taxable_estate to the largest amount that will not result in a federal estate_tax being imposed on decedent's_estate charity will disclaim all amounts it would otherwise be entitled to receive as a result of child’s disclaimer it is represented that all of the property of the estate constituted the community_property of decedent and spouse it is represented that there is no agreement expressed or implied between or among the parties that any of the disclaimants will be compensated or benefitted in any way in consideration for executing the disclaimers it is also represented that none of the disclaimants have previously accepted the property or any of its benefits prior to the submission of this ruling_request spouse as executrix filed an original petition for declaratory relief in state x probate_court seeking a determination of the effect of the proposed series of disclaimers under the laws of state x since a charity is involved the attorney_general of state x was provided with notice of the proceeding and prior to the hearing filed a waiver of intervention acknowledging that it received notice of the proceeding and that it declined to exercise its right to intervene under the laws of state x the agreed order granting declaratory relief provided that charity as potential beneficiary of the estate is authorized to disclaim its interests in decedent's_estate in accordance with sec_37a of the state x probate code and the disclaimers if executed and delivered in accordance with sec_37a will cause those assets of decedent's_estate that are subject_to all three disclaimers executed by the respective parties to pass as though decedent had died intestate outright to spouse in accordance with sec_38 and sec_45 of the state x probate code - - ruling no sec_37a of the state x probate code provides that unless the decedent's will provides otherwise property subject_to a disclaimer shall pass as if the person disclaiming or on whose behalf a disclaimer is made had predeceased the decedent and a future_interest that would otherwise take effect in possession or enjoyment after the termination of the estate or interest that is disclaimed takes effect as if the disclaiming beneficiary had predeceased the decedent sec_37a a states that in the case of property receivable by a beneficiary the disclaimer shall be evidenced by a written memorandum acknowledged before a notary public pa plr-114721-99 or other person authorized to take acknowledgments of conveyances of real_estate unless the beneficiary is a charitable_organization or governmental agency of the state a written memorandum of disclaimer disclaiming a present_interest shall be filed not later than nine months after the death of the decedent and a written memorandum of disclaimer disclaiming a future_interest may be filed not later than nine months after the event determining that the taker of the property or interest is finally ascertained and his interest is indefeasibly vested if the beneficiary is a charitable_organization or a governmental agency of the state a written memorandum of disclaimer disclaiming a present or future_interest shall be filed not later than nine months after the beneficiary receives the notice required by sec_128a of the state x probate code sec_37a b provides that unless the beneficiary is a charitable_organization or governmental agency of the state copies of any written memorandum of disclaimer shall be delivered in person to or shall be mailed by registered or certified mail to and received by the legal_representative of the transferor of the interest or the holder of legal_title to the property to which the disclaimer relates not later than nine months after the death of the decedent or if the interest is a future_interest not later than nine months after the date the person who will receive the property or interest is finally ascertained and the person's interest is indefeasibly vested if the beneficiary is a charitable_organization or government agency of the state the notices required shall be filed not later than nine months after the beneficiary receives the notice required by sec_128a of the state x probate code sec_38 b provides that where any person having title to any estate real personal or mixed other than a community estate shall die intestate as to such estate and shall leave a surviving husband or wife such estate of such intestate shall descend and pass as follows if the deceased has a child or children or their descendants the surviving husband or wife shall take one-third of the personal estate and the balance of such personal estate shall go to the child or children of the deceased and their descendants the surviving husband or wife shall also be entitled to an estate for life in one-third of the land of the intestate with remainder to the child or children of the intestate and their descendants has no child or children or their descendants then the surviving husband or wife shall be entitled to all the personal estate and to one-haif of the lands of the intestate without remainder to any person and the other half shall pass and be inherited according to the rules of descent and distribution provided however that if the deceased has neither surviving father nor mother nor surviving brothers or sisters or their descendants then the surviving husband or wife shall be entitled to the whole of the estate of such intestate if the deceased - sec_45 a provides that on the intestate death of one of the spouses to a marriage the community_property estate of the deceased spouse passes to the surviving_spouse if no child or other descendant of the deceased spouse survives the deceased spouse or all surviving children and descendants of the deceased spouse are also children or descendants of the surviving_spouse sec_2046 of the internal_revenue_code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 plr-114721-99 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer of an undivided portion of an interest which meets the foregoing requirements will be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under sec_25_2518-2 a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly under sec_25_2518-2 a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant unless the disclaimer is the spouse of a decedent if there is an express or implied agreement that the disclaimed interest is to be given to a person specified by the disclaimant the disclaimant will be treated as directing the transfer of the property interest the requirements of a qualified_disclaimer are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard a person may make a qualified_disclaimer of a beneficial_interest in property even if after such disclaimer the disclaimant has a fiduciary power to distribute to designated beneficiaries but only if the power is subject_to an ascertainable_standard under sec_25_2518-2 if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because i the disclaimant also has a right to receive such property as an heir at ae is plr-114721-99 law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive for example if a disclaimant who is not a surviving_spouse disclaims a specific_bequest of a fee simple interest and as a result of the disclaimer the property passes to a_trust in which the disclaimant has a remainder_interest the disclaimer will not be a qualified_disclaimer unless the remainder_interest is also disclaimed sec_25_2518-2 example describes a situation where d a resident of state y died testate on date e an heir at law of d received specific bequests of certain severable personal_property from d e disclaimed the property transferred by d under the will the will had no residuary clause and made no provision for the distribution_of_property in the case of a beneficiary's disclaimer the disclaimer laws of state y provide that such property shall pass to the decedent ‘s heirs at law in the same manner as if the disclaiming beneficiary had died immediately before the testator’s death the example concludes that because state y’s law treats e as predeceasing d the property disclaimed by e does not pass to e as an heir at law or otherwise consequently if the remaining requirements of sec_2518 are satisfied e’s disclaimer is a qualified_disclaimer under sec_2518 in sec_25_2518-2 example the facts are the same as in example except that state y has no provision treating the disclaimant as predeceasing the testator the example concludes that e's disclaimer satisfies sec_2518 only to the extent that e does not have a right to receive the property as an heir at law had e disclaimed both the share e received under d's will and e’s intestate share the requirement of sec_2518 would have been satisfied sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property may be a qualified_disclaimer sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of-the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift or bequest that was not disclaimed sec_25_2518-3 example considers a situation where a bequeathed the residuary_estate to b b disclaims a fractional share of the residuary_estate any disclaimed property will pass to a’s surviving_spouse w the numerator of the fraction disclaimed is the smallest amount which will allow a’s estate to pass free of federal estate_tax and the denominator is the value of the residuary_estate the example concludes that b’s disclaimer is a qualified_disclaimer in the present case based on the representations made and the facts presented we conclude that the proposed disclaimers by spouse child and charity will constitute qualified d - plr-114721-99 disclaimers under sec_2518 b assuming the disclaimers are executed and delivered in writing within months of the decedent's date of death ruling no sec_2056 of the code provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the decedent’s surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 of the code provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the surviving spouse's interest will terminate or fail and an interest in the same property will then pass to and be enjoyed by a person other than the surviving_spouse section d - b provides that if an interest passes to a person other than the surviving_spouse and that person makes a qualified_disclaimer of such property and the surviving_spouse is entitled to such property as a result of the disclaimer the disclaimed interest is treated a having passed directly from the decedent to the surviving_spouse in the present case as a result of the proposed disclaimers by spouse child and charity under sec_37a of the state x probate code the disclaimed interests will pass as though decedent had died intestate outright to spouse in accordance with sec_38 and sec_45 of the state x probate code the interest received by spouse as a result of the disclaimers will not be contingent upon remarriage spouse’s interest will not terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event of contingency to occur accordingly assuming the written disclaimers are qualified disclaimers under sec_2518 as discussed above the disclaimed interests will pass outright to spouse as if decedent has died intestate in accordance with the laws of state x the interest received by spouse will be treated as passing from the decedent to spouse and will qualify for the estate_tax_marital_deduction under sec_2056 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours sned george l m george l masnik chief branch pt
